Citation Nr: 1724952	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  03-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1963 to March 1963.  The Veteran served in the United States Navy Reserve from June 1961 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2002 and January 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in September 2005.  That VLJ has since left the Board.  The Veteran was subsequently informed of his right to have a new Board hearing in a March 2012 letter.  In that same month, the Veteran requested a travel Board hearing at the RO.

This matter was last before the board in April 2012, at which time it was remanded to the RO to schedule the Veteran for a travel Board Hearing.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran was sent two notices in November 2016 that a Board hearing had been scheduled at the RO for December 7, 2016.  Telephone contact was attempted on November 30, 2016, and again on December 6, 2016.  Neither attempt was successful.  The Veteran did not appear at the hearing and has not explained his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  38 C.F.R. § 20.704 (2016).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bilateral foot disorder, and right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed July 1993 rating decision, the RO denied service connection for a bilateral foot disorder.  In a February 1995 rating decision, the RO denied the Veteran's claim to reopen.  Following the February 1995 denial, the Veteran did not initiate any appeal of the decision.

2.  Testimonial and written evidence regarding an in-service personal assault injuring the Veteran's foot, received since the February 1995 rating decision, is new and material, sufficient to reopen the claim of service connection for a bilateral foot disorder.

3.  In an unappealed July 1993 rating decision, the RO denied service connection for a right knee disorder.  In a February 1995 rating decision, the RO denied the Veteran's claim to reopen.  Following the February 1995 denial, the Veteran did not initiate any appeal of the decision.


4.  Testimonial evidence regarding an in-service personal assault injuring the Veteran's right knee, received since the February 1995 denial, is new and material, sufficient to reopen the claim of service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The February 1995 rating decision which denied reopening of the claim of service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the February 1995 rating decision is new and material as to the issue of entitlement to service connection for a bilateral foot disorder, and sufficient to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).

3.  The February 1995 rating decision which denied reopening of the claim of service connection for a right knee disorder is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).  

4.  The evidence received subsequent to the February 1995 rating decision is new and material as to the issue of entitlement to service connection for a right knee disorder, and sufficient to reopen that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, as to the claims of reopening service connection for bilateral foot and right knee disorders, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence Law and Analysis

In a July 1993 rating decision, the RO denied the Veteran's claims for service connection for a bilateral foot and right knee disorders.  Following the July 1993 RO denial, the Veteran did not initiate any appeal of the decision.  

The Veteran filed a request to reopen his claims for bilateral foot and right knee disorders in August 1993.  In a February 1995 rating decision, the RO denied the Veteran's claim to reopen.  Following the February 1995 denial, the Veteran did not initiate any appeal of the decision.

The Veteran filed his current application to reopen his service connection claims for bilateral foot and right knee disorders in September 2004.  In a January 2005 rating decision, the RO denied the Veteran's claim for service connection of his bilateral foot and right knee disorders.

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also, Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284   (1996).

With regards to the claim for service connection for a bilateral foot disorder, the Veteran testified at a September 2005 travel Board hearing that one night while in Air Force basic training, while in the shower, the drill instructor uttered a racial slur and put his foot on the Veteran's foot, making the Veteran cry, and stated this is what caused his foot condition.  The Veteran indicated that he did not report the incident and stated "[w]ho could I tell?  Nobody was going to believe me."

A January 2002 letter from the Veteran details the abuse he alleges during basic training.  The Veteran stated he was threatened with a dishonorable discharge if he "said anything".  The Veteran then stated that his head hurt every day; he would throw up, and broke out in a rash all over his body.

With regards to the claim for service connection for a right knee disorder, the Veteran testified at a September 2005 travel Board hearing that on one occasion while in Air Force basic training, when he was on kitchen patrol (KP), he picked up a pot and the drill instructor told him he was doing it wrong and kicked him on the leg which caused him to hit a pot handle which caused his right knee injury.  

The Board notes that the Veteran further testified at the September 2005 hearing that "[t]hey wouldn't have listened anyways" as to why he never reported the assaults to his superiors.

The Board finds the testimonial evidence received at the September 2005 travel Board hearing, and the Veteran's letter from January 2002, were not previously submitted to VA before the July 1993 rating decision, and are therefore "new" evidence.  The Board will now turn to a discussion of whether this new evidence is "material."  The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The testimonial evidence submitted in September 2005 includes descriptions of personal assaults of which the Veteran maintains he suffered while in Air Force basic training.  At the time of the July 1993 final rating decision, the Veteran had not submitted this evidence and, because he stated that he never reported such incidents, they would not be contained in the Veteran's service treatment records mentioned by the RO in that final rating decision.  The Veteran's January 2002 letter also details of the abuse the Veteran maintains he suffered while in Air Force basic training and also alleges that he suffered a body-wide rash.  This new evidence addresses a requirement of service connection that was previously denied for both the bilateral foot disorder and the right knee disorder.  Specifically, an in service injury.  As such, the Board finds that this new evidence is material.

Having found the Veteran's testimony at the September 2005 travel Board hearing to be new and material, the Veteran's claims for service connection for a bilateral foot disorder and a right knee disorder are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral foot disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.


REMAND

Bilateral Foot and Right Knee Disorders

Although the claims for service connection for a bilateral foot disorder and a right knee condition have been reopened by the Board, the RO has not adjudicated those claims on the merits.  Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration.  See, Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

Additionally, in the July 1993 rating decision, the RO notes that service treatment records dating from June 1961 to March 1963 were reviewed and were negative for treatment of the feet and knees.  The Board notes that, after a careful review of the service treatment records, multiple mentions of foot problems and one instance of patellar scarring were noted.

A June 1961 service treatment record from the United States Navy Training Center in San Diego, California has a notation of "foot trouble and sore back."  Heat treatment was noted, and the Veteran was referred to the foot clinic for severe dermatophytosis.  The Veteran was prescribed "Burrow's tablets."    

An August 1962 entrance examination for the United States Air Force notes the Veteran answered affirmatively when asked if he had ever been rejected for military service because of a physical, mental, or other reason and next to the box wrote "fail physical Dallas Texas 23 July 1961, foot trouble."  The physician's summary notes the Veteran failed a foot inspection in 1961.

An August 1962 report of medical history from the United States Air Force for an enlistment examination notes left and right patellar scars.  It was noted that the Veteran was retested for the Navy in December 1962 with "no disqualifying defects discovered upon inspection".  The veteran was found to be qualified for enlistment.

A March 1963 report of medical history from the United States Air Force has a notation that the Veteran had not experienced any significant illness or injury since his last physical examination in January 1963.  The Veteran noted that he had foot problems.  Additionally, the Veteran answered affirmatively when asked if he had ever been rejected for military service because of a physical, mental, or other reason and next to the box wrote "bad feet" and asserted that he didn't know the date.  The Veteran certified that he had not experienced a significant illness or injury since induction, as well as no aggravation of pre-existing conditions.  The Veteran was cleared medically for separation.

Here, the Veteran has alleged both knee and foot injuries to have occurred due to assault while in service.  Additionally, the service treatment records do show the notations regarding the feet while in service, as well as complaints of "foot problems."  A right patellar scar on the August 1962 Air Force entrance physical is also shown in the service treatment records.

Here, the Board finds that without providing the Veteran with a VA examination, there is not enough evidence of record to decide the claim.  Pursuant to VA's duty to assist, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

PTSD

VA treatment records show that the Veteran has been diagnosed by VA doctors with PTSD.  The record shows that the Veteran was exposed to traumatic circumstances before entering the service.  The Veteran maintains that his experience while in Air Force basic training, specifically being the victim of personal and sexual assaults at the hands of his drill instructor, either caused or aggravated his PTSD.  

As discussed above, the Veteran testified at the September 2005 hearing that he never reported the assaults.  Because personal assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  Patton v. West, 12 Vet. App. 272, 277 (1999).

An August 2004 letter from the Veteran's sister states the Veteran was always an energetic and outgoing person but when he returned home he had drastically changed and was distant and withdrawn from both family and friends.  She further stated that the Veteran had mood swings, panic attacks, depression, and "lots of arguments".  She stated remembering him waking up in the night screaming and "talking in words and sentences that didn't make any sense."

VA regulations provide that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f) (2016); see also, Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (when a claim is predicated on personal/sexual assault, a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor).  Therefore, the AOJ should obtain such an opinion upon remand in conjunction with the VA examination.

Recently, the Court of Appeals for Veterans Claims (Court) has held that where "a claimant pursuing service connection for PTSD based on an in-service personal assault adequately identifies relevant records of fellow service members that may aid in corroborating the claimed assault, G.C. Precedent Opinion 05-14 is applicable to the claim and VA must either attempt to obtain such records or notify the claimant why it will not undertake such efforts."  Molitor v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 834, *33-34 (U.S. App. Vet. Cl. June 1, 2017).  In a January 2002 letter, the Veteran included the name of the drill instructor, Sergeant D., whom he alleges assaulted him throughout basic training.  In January 2010, the RO sent the Veteran a development letter advising him of the evidence needed to corroborate his claimed in-service stressor for PTSD.  The Veteran did not respond to this letter.  Additionally, as discussed above, the Veteran testified at the September 2005 hearing that he never reported the assaults.  Based on the foregoing, the Board finds that the Veteran has not adequately identified relevant records of a fellow service member that may aid in corroborating the claimed assault.

Service Personnel and Treatment Records

The Veteran's service treatment records are a mixture of active duty Air Force and Naval Reserve, and indicate that the Veteran served with the United States Navy Reserve from 1961 to 1963.  In addition to disabilities resulting from active duty service, service connection may also be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty during a period of ACDUTRA service or for disability resulting from an injury incurred in or aggravated in the line of duty during a period of INACDUTRA service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  Accordingly, on remand, the RO must attempt to obtain a complete copy of the Veteran's service personnel and treatment records from the United States Navy Reserve and compile a list of the dates of the Veteran's ACDUTRA and INACDUTRA periods of service.

The Board notes that the Veteran's Air Force career lasted from January 8, 1963, to March 20, 1963, and that the conditions of the Veteran's discharge, though characterized as honorable, are not entirely clear from the record.  Accordingly, on remand, the RO must attempt to obtain a complete copy of the Veteran's service personnel and treatment records from the United States Air Force.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment 
records from March 2012 to the present.  All records obtained must be associated with the claims file.

2. Contact the NPRC and any other appropriate records depositories, and request complete service treatment records and service personnel records from the Navy Reserve from 1961 to 1963.  All records obtained must be associated with the claims file.

3. Contact the NPRC and any other appropriate records depositories and request complete service treatment records and service personnel records from the Air Force from 1963.  All records obtained must be associated with the claims file.

4.  After, and only after, completion of steps one through three above, arrange for the Veteran to undergo a VA examination(s) with an appropriate physician(s) to determine the nature and etiology of the Veteran's claimed conditions.

a. For the Veteran's PTSD:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PTSD had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed PTSD.

b. For the Veteran's Bilateral Foot Disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his bilateral foot disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral foot disorder had its clinical onset during active service is otherwise related to any in-service disease, event, or injury.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed bilateral foot disorder.

c. For the Veteran's Right Knee Disorder:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his right knee disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right knee disorder had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed right knee disorder.

5. After completing the requested actions, and any 
additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplement Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


